Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 12, 13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130089943 by Chen et al (hereinafter Chen) in view of US 20160056322 by Yang et al (hereinafter Yang), US 20140238475 by Hu. 

Regarding Claim 10, Chen discloses a solar cell comprising silicon substrate which may be n-type (101 Fig. 1C [0020] teaching the claimed “n-type silicon substrate having a first surface and a second surface opposite the second surface”), an emitter which may be p-type (103 Fig. 1C, [0021] teaching the claimed “a p-type doped region formed on the entire first surface of the N-type silicon substrate”), a silicon oxide passivation layer disposed on the p-type emitter (107 Fig. 1C [0022]) but is silent as to the structure of the silicon oxide layer.

However, Yang discloses a polycrystalline silicon oxide layer for passivation in solar cells ([0039] and [0043]). Therefore, a skilled artisan would appreciate selection of polycrystalline from the finite list of three types of silicon oxide would be expected to produce surface recombination reduction effects on the front surface of Chiu’s solar cell, rendering obvious the claimed “a polysilicon layer, formed on the P-type doped region, wherein a material of the polysilicon layer comprises polycrystalline silicon oxide”. 

Therefore, it would have been obvious to a skilled artisan to use polycrystalline silicon oxide as the silicon oxide material for Chen’s passivation layer, as taught by Yang, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

	Modified Chen fails to disclose a separate AR layer. 

However, Hu discloses an AR layer over a passivation layer in a solar cell (102 Fig. 5 teaching the claimed “an anti-reflective coating formed on the polysilicon layer”). 

Therefore, a skilled artisan would appreciate using a separate AR layer, as taught by Hu, in Chen’s cell, would result in anti-reflective properties, thereby motivating one to include such a layer over the passivation layer in Chen. The use of a single integral layer vs. two separate layers would be routine and conventional in the art as both configurations are known in view of Chen and Hu. 

Modified Chen discloses  a plurality of front aluminum electrodes (Chen 109 Fig. 1C [0027] teaching the claimed “a plurality of aluminum electrodes formed on the polysilicon layer”), a back surface field layer (Chen 105 Fig. 1C [0021] teaching the claimed “an n+ back surface field, formed in the second surface of the n-type silicon substrate”) and a back surface electrode (Chen back side 109 Fig. 1C teaching the claimed “a backside electrode, formed on the second surface of the n-type silicon substrate”). 

	Modified Chen indicates a region disposed under the electrodes which is planar with the passivation layer (region under front 109 Fig. 1C) and discloses a screen-printing annealing process wherein the passivation layer is deposited then the electrodes are printed thereon in the desired configuration and annealed. This is the same process as disclosed in the instant as resulting in the highly doped regions (see instant [0017]). As such, it would be the Office’s position that because the process is the same and the structural configuration of Chen indicates a region between the electrodes and the emitter formed within the passivation layer, such a region would read on the claimed “wherein the polysilicon layer includes a plurality of aluminum doped regions disposed between the p-type doped region and the electrodes, formed and being in direct contact with the electrodes such that the plurality of aluminum doped regions are coplanar with adjacent portions of the polysilicon layer”). Additionally, Hu discloses intentionally diffusing electrode dopants from electrodes through semiconductor layers to reach a light-doped emitter layer within a solar cell so that the resulting semiconductor-doped regions act as ohmic contacts ([0020]). Therefore, it would have been obvious that forming said diffusion regions between the electrodes and emitter in Chen would result in the highly doped regions such that the resulting regions would be “ohmic contacts” to the emitter. 

Regarding Claim 12, modified Chen discloses the thickness of the polycrystalline silicon oxide layer is between 3-120 nm (Chen [0025] teaching the claimed “wherein a thickness of the polysilicon layer ranges from 10 nm to 500 nm”). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	
Regarding Claim 13, modified Chen renders obvious extending the doped regions which form ohmic contacts into the emitter layer (Hu Fig. 5 teaching the claimed “wherein the aluminum doped regions further extend into the P-type doped region”). 

Regarding Claim 16, modified Chen discloses the highly doped p-type regions are discontinuous (Chen Fig. 1C teaching the claimed “wherein the aluminum doped regions are continuous regions or discontinuous regions”). 

Claim 17 being directed to the alternative of a “continuous region” not relied upon in Chen is therefore not required in order to satisfy the claims. 

Regarding Claim 18, modified Chen discloses the highly doped p-type regions are “dashed” regions (Chen Fig. 1 teaching the claimed “wherein the non-continuous regions comprise dot regions or dashed regions”). 

Regarding Claim 19, modified Chen discloses the layer which reads on the claimed anti-reflective coating includes a single layer to collectively form a multi-layer structure (Hu Fig. 5 teaching the claimed “wherein the anti-reflective layer is a single-layer or multi-layer structure”). 

Regarding Claim 20, modified Chen discloses a full BSF (Chen 105 Fig. 1C teaching the claimed “wherein the n+ BSF is a full BSF or a local BSF”). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120264253 by Chen in view of Yang and Hu as applied to Claim 10 above, further in view of US 20110183504 by Scardera et al (hereinafter Scardera). 

Regarding Claim 14, modified Chen discloses the limitations of Claim 10 but fails to explicitly disclose the concentration of dopants in the highly doped regions is double the doping concentration of the emitter. 

However, Scardera discloses a lightly doped emitter and a heavily doped localized emitter having opposite polarity from the substrate in a solar cell wherein the heavily doped emitter regions are disposed adjacent front surface electrodes (Fig. 1). Scardera discloses the doping concentration of the emitter or dual emitter regions within an emitter/substrate/BSF solar cell is a result effective variable. Increasing the doping concentration increases conductivity, however, it also tends to increase recombination ([0004]). Therefore, the doping concentration of the emitter region must be optimized for carrier collection and conductive contact with the electrodes ([0005]). When using dual emitter regions having a low concentration region and a high concentration region, the low concentration region should have a dopant concentration which is optimized for low recombination and a high concentration region should have a dopant concentration which is optimized for low resistance ohmic contact with the electrode ([0007]). All optimization should also consider manufacturing costs ([0006]). In view of Scardera’s disclosure, a skilled artisan would find it readily apparent that the doping concentration of the ohmic contact regions in modified Chen should be optimized, making each a result effective variable. No more than routine experimentation would be required to arrive at a relationship wherein the highly doped region has a concentration which is twice or more the concentration of the lesser doped region, rendering obvious the claimed “wherein he aluminum doped regions has a doping concentration which is double or more than a doping concentration of the p-type doped region”. The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120264253 by Chen in view of Yang and Hu as applied to Claim 10 above, further in view of US 20170179332 by Lee et al (hereinafter Lee). 

Regarding Claim 15, modified Chen teaches the limitations of Claim 10 but fails to disclose the material of the p-type dopant. 

However, aluminum is a known, routine, and conventional dopant for forming p-type conductivity in silicon within solar cells, as taught by Lee ([0045] teaching the claimed “wherein a dopant of the p-type doped region comprises boron, aluminum, gallium, indium, thallium, germanium or a combination thereof”). As such, it would have been obvious to use aluminum as the p-type dopant in Chen’s cell, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721